Melvin Mayfield, Chief Judge, dissenting. Although the majority opinion acknowledges the existence of A.R.C.P. Rule 52(a), which provides that the trial court’s findings of fact shall not be set aside unless clearly against the preponderance of the evidence and that due regard shall be given to his opportunity to judge the credibility of the witnesses, the majority sets those findings aside without mentioning one word of the testimony given by the appellee or giving any reason why his testimony is not credible. Because I believe the proper application of Rule 52(a) would require that this case be affirmed, I dissent. I am authorized to state that Judge Cooper agrees.